37 F.3d 1510NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Arnoldo Veloz HERNANDEZ, Defendant-Appellant.
No. 93-2250.
United States Court of Appeals, Tenth Circuit.
Oct. 7, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying pro se petitioner's motion to correct or reduce his sentence pursuant to 18 U.S.C. 3742 or Fed.  R.Crim. Proc. 35(a).  The district court correctly determined that the defendant was not illegally sentenced under the United States Sentencing Guidelines.  The district court correctly determined that it had no grounds for correcting or reducing the sentence under Fed.  R.Crim. Proc. 35.  The sentence in this case was affirmed in  United States v. Hernandez, 967 F.2d 456 (10th Cir.1992).  The order of the district court is AFFIRMED.  The appeal is DISMISSED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470